Per Curiam.
Charles B. Jaksich was admitted to the practice of law in the State of Nebraska on April 16, 1990.
*712On May 30, 1997, Jaksich voluntarily surrendered his license to practice law in the State of Nebraska. In so doing, Jaksich specifically admitted that he had failed to place client funds in a client trust account, in violation of Canon 9, DR 9-102, of the Code of Professional Responsibility, as adopted by the Nebraska Supreme Court. Jaksich also admitted that he had neglected legal matters entrusted to him by various clients and failed to carry out contracts of employment entered into with the various clients for his professional services and that by such neglect, he had prejudiced the administration of justice, in violation of Canon 1, DR 1- 102(A)(1) and (5); Canon 6, DR 6- 101(A)(3); and Canon 7, DR 7-101(A)(2), of the Code of Professional Responsibility. Jaksich waived his right to notice, appearance, or hearing prior to entry of this order.
We accept Jaksich’s surrender of his license to practice law in the State of Nebraska and order him disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
Wright, J., not participating.